IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,823


EX PARTE CHARLES EDWARD MADDEN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 23715A-86 IN THE 86TH DISTRICT COURT

FROM KAUFMAN COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession with
intent to deliver methamphetamine and sentenced to sixty years' imprisonment.  The Fifth Court of
Appeals affirmed his conviction.  Madden v. State, 05-05-01626-CR (Tex. App.--Dallas Oct. 18,
2006 no pet.).  
	Applicant contends that he did not receive notice that his conviction had been affirmed and
was not advised of his right to petition for discretionary review pro se.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that counsel timely sent a letter to Applicant
notifying him that his conviction had been affirmed and of his right to petition for discretionary
appeal pro se but that Applicant did not receive that notice.  The trial court recommends that relief
be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Fifth Court of Appeals in Cause No. 05-05-01626-CR that affirmed his conviction
in Case No. 23715A-86 from the 86th Judicial District Court of Kaufman County.  Applicant shall
file his petition for discretionary review with the Fifth Court of Appeals within 30 days of the date
on which this Court's mandate issues.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 (Tex.
Crim. App. 1997).
Delivered: January 23, 2008
Do not publish